Name: Commission Regulation (EEC) No 571/78 of 21 March 1978 on the system of import and export licences for beef and veal and repealing Regulation (EEC) No 585/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 78 / 10 Official Journal of the European Communities 22. 3 . 78 COMMISSION REGULATION (EEC) No 571 /78 of 21 March 1978 on the system of import and export licences for beef and veal and repealing Regulation (EEC) No 585/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 80.5/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Arti ­ cles 1 3 (4) (b), 1 4 (4) (c), 15(2), 16(4), 18(6) and 25 thereof, products (5 ), as last amended by Regulation (EEC) No 1470/77 (6); Whereas the general arrangements for duty-free impor ­ tation of products of the beef and veal sector origi ­ nating in and coming from the African , Caribbean and Pacific States or overseas countries and territories are laid down in Regulation (EEC) No 706/76 ; whereas duty-free importation of certain of these products is subject to annual quotas ; whereas to enable the quantities imported under these arrange ­ ments to be monitored, provision should be made for a special entry on the import licence in respect of the nature and origin of the products in question ; Whereas the application of the special import arrange ­ ments for young male bovine animals for fattening and frozen beef for processing requires strict surveil ­ lance of imports and effective checks as to their use and destination ; whereas the risk of deflection from such use or destination can be reduced if the import licence is made personal to the applicant ; Whereas Article 14(3)(b) of Regulation (EEC) No 805/68 provides that the issue of import licences for frozen meat with exemption from levy may be made conditional on the production of a contract for the purchase of frozen meat held by an intervention agency ; whereas these arrangements were introduced by Commission Regulation (EEC) No 2900/77 of 22 December 1977 laying down detailed rules for the sale of beef held by the intervention agencies to enable the import vith total suspension of the levy of frozen beef and veal intended for processing ( 7), as last amended by Regulation (EEC) No 148 /78 (8 ) ; Whereas no time limit is necessary for the issue of licences under these arrangements ; Whereas the wording of Article 1 1 (9), first subpara ­ graph, and 11a (5), first subparagraph, of Commission Regulation (EEC) No 585/77 of 18 March 1977 on the system of import and export licences for beef and veal (9), as last amended by Regulation (EEC) No 2901 /77 ( 10), may give rise to difficulties of interpreta ­ tion and should therefore be clarified ; Having regard to Council Regulation (EEC) No 706/76 of 30 March 1976 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories (3 ), as last amended by Regulation (EEC) No 3013/77 (4 ), and in particular Article 22 thereof, Whereas, under the first subparagraph of Article 15(1 ) of Regulation (EEC) No 805/68 , products subject to levies may not be imported into the Community except on presentation of an import licence ; whereas experience has shown the need to monitor the foresee ­ able trend of trade in all products in the beef and veal sector that are of special importance to the balance of this particularly sensitive market ; whereas , therefore, for with a view to the more efficient management of the market, import licences should also be required for products falling within subheading 16.02 B III b) 1 bb) of the Common Customs Tariff, until export licences should be required for all products for which import licences are required ; Whereas special detailed rules for the application of the system of import and export licences in the beef and veal sector need to be adopted ; whereas these rules either supplement or derogate from the provi ­ sions of Commission Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural ( 5 ) OJ No L 25, 31 . 1 . 1975, p. 10 . ( 6) OJ No L 162, 1 . 7 . 1977, p. 11 . ( 7 ) OJ No L 338 , 28 . 12 . 1977, p. 6 .(') OJ No L 148 , 28 . 6 . 1968 , p. 24. ( 2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . ( 3 ) OJ No L 85, 31 . 3 . 1976, p. 2 . (4 ) OJ No L 355, 31 . 12 . 1977, p . 31 . (8 ) OJ No L 22, 27 . 1 . 1978 , p . 18 . H OJ No L 75, 23 . 3 . 1977, p . 5 . ( 10) OJ No L 338 , 28 . 12 . 1977, p . 9 , 22 . 3 . 78 Official Journal of the European Communities No L 78/ 11 Whereas this Regulation incorporates the provisions of Regulation (EEC) No 585/77 , which should there ­ fore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 A licence shall be required for the import into the Community and export therefrom of any of the products referred to in Article 1 ( l)(a) of Regulation (EEC) No 805/68 and of any products falling within subheading 16.02 B III b) 1 bb) of the Common Customs Tariff . Article 2 1 . Import licences shall be valid from their date of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 1 93 /75 for : (a) 90 days for the following products originating in and coming from non-European third countries :  frozen meat,  products falling within subheading 16.02 B III b) 1 of the Common Customs Tariff ; (b) 45 days for all products originating in and coming from non-European third countries other than those specified in (a) ; (c) 30 days for all products not meeting the condi ­ tions under (a) or (b). 2 . Nevertheless, licences giving entitlement to one of the special import arrangements referred to in Article 13 or 14 of Regulation (EEC) No 805/68 shall be valid for 90 days from their actual date of issue . 3 . Import licences with advance fixing of the levy shall be valid for 30 days from their date of issue within the meaning of Article 9(1 ) of Regulation (EEC) No 193/75 . Article 3 1 . Export licences shall be valid for 90 days from their date of issue within the meaning of Article 9(1 ) of Regulation (EEC) No 193/75 . 2 . Export licences with advance fixing of the refund shall be valid from their date of issue within the meaning of Article 9(1 ) of Regulation (EEC) No 193/75 until the end of the second month following the month of issue . Article 4 1 . The amount of the security in respect of import licences shall be : (a) five units of account per head for live animals ; (b) three units of account per 100 kilograms net for other products . 2 . The amount of the security in respect of import licences with advance fixing of the levy shall be eight units of account per 100 kilograms net . 3 . The amount of the security in respect of export licences shall be : (a) five units of account per head for live animals ; (b) three units of account per 100 kilograms net for other products . 4 . The amount of the security in respect of export licences with advance fixing of the refund shall be : (a ) 1 2 units of account per head for live animals ; (b) eight units of account per 100 kilograms net for other products . Article 5 1 . Where the refund for a product can be fixed in advance only for certain destinations, Section 13 of the application for a licence with advance fixing of the refund and of the licence itself shall be endorsed with the destination in question . The licence shall carry with it an obligation to export the goods to this destination . 2 . Furthermore , when advance fixing of the refund for certain or all destinations is possible only in respect of products covered by part of a subheading of the Common Customs Tariff, Section 12 of the licence application and of the licence itself shall give the description of that part of the subheading of the Common Customs Tariff, and the tariff number entered in Section 8 shall be preceded by the expres ­ sion 'ex '. The licence shall apply only to the product thus described . 3 . Where the description ' of products according to the nomenclature used for refunds relates to products covered by two subheadings of the Common Customs Tariff, the licence shall be issued for both the subhead ­ ings concerned . Article 6 1 . Section 12 of the application for an import licence for the products referred to in Article 2(1 ) (a) and (b), other than those imported under the special import arrangements referred to in Article 2 (2), and of the licence itself shall contain an asterisk corres ­ No L 78/ 12 Official Journal of the European Communities 22 . 3 . 78 ponding to those entered in Sections 13 and 14, followed by one of the following endorsements ; 'Non-European third countries', ' Ikke-europÃ ¦iske tredjelande , (a ) the application for a licence shall relate to a quan ­ tity equal to or exceeding 50 animals ; (b) Section 12 of the licence application and of the licence itself shall contain one of the following endorsements : 'Young male bovine animals intended for fattening', 'NichteuropÃ ¤ische DrittlÃ ¤nder , 'Pays tiers non europÃ ©ens , 'Paesi terzi non europei , 'Niet-Europese derde landen , 'Ungtyre bestemt til opfedning , 'MÃ ¤nnliche , zum MÃ ¤sten bestimmte Jungrinder , 'Jeunes bovins mÃ ¢les destinÃ ©s Ã l'engraissement', 'Giovani bovini maschi destinati all'ingrasso ', 'Jonge mannelijke runderen bestemd voor de mesterij '. Every licence so endorsed shall carry with it an obliga ­ tion to import from such a country . 2 . Sections 13 and 14 of the application for an import licence with advance fixing of the levy as referred to in Article 16 (2) of Regulation (EEC) No 805/68 and of the licence itself shall contain :  either one of the following endorsements : 'Argentine', 'Argentina', This endorsement shall be followed by :  either, one of the following endorsements : 'weight per head not exceeding 300 kg', 'hÃ ¸jeste vÃ ¦gt pr. dyr 300 kg','Argentinien , 'ArgentiniÃ « , 'StÃ ¼ckgewicht hÃ ¶chstens 300 kg , 'poids par tÃ ªte , jusqu Ã 300 kg, ' peso per capo , fino a 300 kg , 'gewicht per dier, ten hoogste 300 kg ;  or the following endorsement : 'Uruguay . The licence shall carry with it an obligation to import from the country in question . Article 7 1 . An application for an import licence in respect of products to be imported duty free pursuant to Article 2 of Regulation (EEC) No 706/76 and , where appropriate, free of levies pursuant to Article 19 of that Regulation , and the licence itself shall contain : (a) in Section 12, one of the following endorsements :  or, where a rate of suspension of the levy is laid down separately for each category of animal specified in Article 13 (4) of Regulation (EEC) No 805/68 , one of the following endorse ­ ments as appropriate : 'weight per head less than 80 kg' or 'weight per head 80 to less than 220 kg' or 'weight per head 220 to 300 kg', 'vÃ ¦gt pr. dyr under 80 kg or 'vÃ ¦gt pr . dyr fra 80 til under 220 kg' or 'vÃ ¦gt pr . dyr 220 til 300 kg'&gt;'ACP/OCT product (Regulation (EEC) No 706/76)', 'StÃ ¼ckgewicht weniger als 80 kg or 'StÃ ¼ckge ­ wicht 80 bis weniger als 220 kg' or 'StÃ ¼ckge ­ wicht 220 bis 300 kg', 'AVS/OLT-varer ( forordning (EÃF) nr . 706/76) , 'AKP/ULG-Erzeugnis (Verordnung (EWG) Nr. 706/76)', 'poids par tÃ ªte infÃ ©rieur Ã 80 kg or ' poids par tÃ ªte de 80 Ã moins de 220 kg' or ' poids par tÃ ªte de 220 Ã 300 kg', 'Produit ACP/PTOM (rÃ ¨glement (CEE) n » 706/76) , 'Prodotto ACP/PTOM (regolamento (CEE) n . 706/76)', 'peso per capo inferiore a 80 kg or ' peso per capo da 80 a meno di 220 kg' or ' peso per capo da 220 a 300 kg', 'ACS/LGO-produkt (Verordening (EEG) nr . 706/76)' ; 'gewicht per dier minder dan 80 kg or 'gewicht per dier 80 tot minder dan 220 kg' or 'gewicht per dier 220 tot en met 300 kg'. (b) in Section 14 , the name of the state , country or territory in which the product originated . 2 . Every import licence so endorsed shall carry with it an obligation to import under Regulation (EEC) No 706/76 from the state , country or territory entered thereon . . Article 8 In order to qualify for the special import arrange ­ ments referred to in Article 13 of Regulation (EEC) No 805/68 : The licence shall apply only to the product thus described ; (c ) Section 20 of the licence shall contain one of the following endorsements : ' Levy reduced by . . . % . Licence valid in respect of . . . (quantity in figures and words) animals', 'Nedsaettelse af importafgiften med . . . % . Licens gyldig for . . . dyr', 22. 3 . 78 Official Journal of the European Communities No L 78 / 13 'Aussetzung der AbschÃ ¶pfung in HÃ ¶he von . . . v.h . Lizenz gÃ ¼ltig fÃ ¼r ... Tiere', 'PrÃ ©lÃ ¨vement rÃ ©duit de . . . % . Certificat valable pour . . . animaux', different subheadings of the Common Customs Tariff, and where the suspension of the levy is authorized only in respect of a part of the quantities applied for, he may, at the latest two working days prior to the actual issue of the licences , request that the quantities qualifying for the suspension of the levy be carried over to one or more of the licences applied for, provided that the quantity covered by each licence is not exceeded . 'Prelievo ridotto del . . . % . Titolo valido per . . . animali ', 'Heffing verminderd met . . . % . Certificaat geldig voor . . . dieren '. The percentage reduction in the levy shall be that valid for the quarter in which the application for a licence is lodged . Article 9 1 . In order to qualify for the special import arrange ­ ments referred to in Article 14 (1) (a ) of Regulation (EEC) No 805/68 : (a) the licence application or applications lodged by any one applicant shall relate to a quantity corres ­ ponding to not less than five tonnes of bone-in meat and not more than 10 % of the quantity fixed pursuant to Article 14 (4) (a) of Regulation (EEC) No 805/68 in respect of the arrangement in question for the quarter during which the applica ­ tion is lodged ; 100 kilograms of bone-in meat correspond to 77 kilograms of boned meat ; (b) Section 12 of the licence application and of the licence itself shall contain one of the following endorsements : 'Meat intended for the manufacture of preserved food  system (a)  at . . .' (exact designation of establishment where manufacture is to take place), 'KÃ ¸d bestemt til fremstilling af konserves  ordning (a)  i . . Article 10 1 . In order to qualify for the special import arrange ­ ments referred to in Article 14(1 ) (b) of Regulation (EEC) No 805/68 : (a) the licence application or applications lodged by any one applicant party shall relate to a total quan ­ tity corresponding to not less than five tonnes of bone-in meat and not more than 10 % of the quantity fixed pursuant to Article 14 (4) (a) of Regu ­ lation (EEC) No 805/68 in respect of the arrange ­ ments in question for the quarter during which ­ the application is lodged ; 100 kilograms of bone ­ in meat correspond to 77 kilograms of boned meat ; (b) Section 12 of the licence application and of the licence itself shall contain one of the following endorsements : 'Meat intended for processing  system (b)', KÃ ¸d bestemt til forarbejdning  ordning (b) , Zur Verarbeitung bestimmtes Fleisch  Rege ­ lung (b)\'Fleisch zur Herstellung von Konserven bestimmt  Regelung (a)  bei . . .', Viandes destinÃ ©es a la transformation  rÃ ©gime'Viandes destinÃ ©es Ã la fabrication de conserves  regime (a)  auprÃ ¨s de . . . , (b)\ Carni destinate alla fabbricazione di conserve  'Carni destinate alia trasformazione  regime (b) , 'Vlees bestemd voor verwerking  regeling (b)' ;regime (a)  presso . . . ,Vlees bestemd voor de vervaardiging van conserven  regeling (a)  door . . .' ; (c) Section 20 of the licence shall contain one of the following endorsements : ' Levy reduced by . . . % . Licence valid for . . . (quan ­ tity in figures and words) kg', (c) Section 20 of the licence shall contain one of the following endorsements : 'Levy suspended . Licence valid for . . . (quantity in figures and words) kg', NedsÃ ¦ttelse af importafgiften med . . . % . Licens gyldig for ... kg',Importafgiften suspenderet . Licens gyldig for . . . Aussetzung der AbschÃ ¶pfung. Lizenz gÃ ¼ltig fÃ ¼r . . . kg', Aussetzung der AbschÃ ¶pfung in HÃ ¶he von . . . v.H. Lizenz gÃ ¼ltig fÃ ¼r . . . kg', 'PrÃ ©lÃ ¨vement suspendu. Certificat valable pour . . . kg . 'PrÃ ©lÃ ¨vement rÃ ©duit de . . . % . Certificat valable pour . . . kg', 'Prelievo sospeso . Titolo valido per ... kg , 'Heffing geschorst . Certificaat geldig voor . . . kg'. Prelievo ridotto del . . . % . Titolo valido per . . . kg'&gt; 2 . Where the applicant has lodged several licence applications relating to products falling within Heffing verminderd met . . . % . Certificaat geldig voor . . . kg'. No L 78 / 14 Official Journal of the European Communities 22. 3 . 78 The percentage reduction in the levy shall be that valid for the quarter in which the licence application is lodged . 2 . Where the applicant has lodged several licence applications relating to products falling within different subheadings of the Common Customs Tariff, and where the suspension of the levy is authorized only in respect of a part of the quantities applied for, he may, at the latest, two working days prior to the actual issue of the licences, request that the quantities qualifying for the suspension of the levy be carried over to one or more of the licences applied for, provided that the quantity covered by each licence is not exceeded . Article 11 1 . Licence applications under Articles 8 to 10 may be lodged only during the first 10 days of each quarter . Applications shall be considered only if : (a) the special arrangements indicated therein are applicable on the day designated for the actual issue of the licences ; (b) the applicant is a natural or legal person who for at least 12 months has been carrying on business in the meat and livestock sector and who, in the cases covered by Articles 9 and 10, is officially registered in a Member State ; (c) the applicant declares and undertakes in writing that in respect of the current quarter he has not lodged and will not lodge any application under the same special arrangement in any Member State other than that where his present application is lodged ; if an applicant lodges applications in respect of the same special arrangement in two or more Member States, no such application shall be considered ; (d) in the case of applications under Article 9 , the applicant proves to the satisfaction of the compe ­ tent authority of the Member State where the appli ­ cation is lodged, that the person responsible for the factory indicated in the application has agreed to the manufacture in those premises of the preserved food in question . 2 . On the 18th day of each quarter, the Member States shall before 4 p.m . communicate to the Commission by telex a list of applicants and quanti ­ ties in respect of which applications have been lodged during the period referred to in paragraph 1 , speci ­ fying the import arrangement concerned and, where appropriate, the categories of live weight and, in the case of applications under Article 9 , the factories indi ­ cated in the applications. If the day referred to in the preceding subparagraph is not a working day in a Member State, the communica ­ tion shall be made by that Member State before 4 p.m . on the first working day thereafter. 3 . Licences shall be issued on the 30th day of each quarter. However, if that day is not a working day in the Member State where the application was lodged, licences shall be issued on the first working day thereafter. 4 . The quantities applied for may be reduced . 5 . For each of the arrangements referred to in Arti ­ cles 8 to 10 all applications from any one applicant shall be regarded as a single application . 6 . The security shall be released forthwith in respect of any quantity for which the application is not granted . 7 . When the quantity for which applications have been lodged during the period referred to in para ­ graph 1 is less than the quantity laid down for the quarter in question , it may be decided that further applications for licences may be lodged during one or more periods within that quarter. In that case new dates shall be fixed for the communication referred to in paragraph 2 and for the issue of licences. 8 . By way of derogation from Article 3 of Regula ­ tion (EEC) No 193/75, the rights arising from the import licences referred to in Articles 8 to 10 shall not be transferable . 9 . When lodging applications for licences under Articles 8 to 10 , the applicant shall undertake in writing either to carry out himself, or to have carried out under his responsibility, in the Member State where the application is lodged and where the goods will be put into free circulation, the following opera ­ tions, as appropriate : (a) the fattening referred to in Article 13 of Regula ­ tion (EEC) No 805/68 ; (b) the processing referred to in Article 14(1 ) (a) thereof ; (c) the processing referred to in Article 14(1 ) (b) thereof. The applicant shall further undertake in writing either to carry out himself or have carried out under his responsibility, in the establishment designated in his application in accordance with Article 9(l)(b), the processing referred to in (b) above . 10 . For purposes of the first subparagraph of para ­ graph 9(1 ), Section 12 of the licence application and of the licence itself shall contain one of the following endorsements : 'Licence valid . . .' (issuing Member State), 'Licens gyldig i . . .', 'Lizenz giiltig in . . 'Certificat valable en . . .', 'Titolo valido in . . .', 'Certificaat geldig in . . 22 . 3 . 78 Official Journal of the European Communities No L 78 / 15 Article 12 1 . In order to qualify for the special import arrange ­ ments provided for in Article 1 4 (3) (b) of Regulation (EEC) No 80.5/68 : (a) all licence applications submitted by any one appli ­ cant shall be accompanied by the original of a purchase contract for frozen beef held by an inter ­ vention agency, entered into in accordance with Regulation (EEC) No 2900/77 during the quarter in which the application is made, and by proof that the purchase price shown in the contract has been paid ; the name of the applicant shall be that entered as the purchaser in the contract ; (b) the licence application and the licence itself shall relate to products listed in the Annex and shall comply with the limits laid down therein ; (c) the licence application and the licence itself shall contain the endorsements laid down in :  Article 9 (1) (b) or 10 ( 1) (b), depending on the endorsement on the purchase contract pursuant to Article 7 of Regulation (EEC) No 2900/77, and  Article 11 ( 10) ; (d) the licence shall contain one of the endorsements laid down in Article 9 (1 ) (c ). 2 . Licence applications shall be considered only if : (a) the applicant is a natural or legal person who for at least 12 months has been carrying on business in the meat and livestock sector and is officially regis ­ tered in a Member State ; (b) in the case of an application under Article 9 , the applicant proves to the satisfaction of the compe ­ tent authorities of the Member State where the application is lodged that the person responsible for the establishment indicated in the application has agreed to the manufacture on those premises of the preserved food in question . 3 . Each purchase contract as referred to in para ­ graph 1 (a) may be used in a single Member State only for purposes of one or more licence applications, submitted either simultaneously or consecutively , up to the limits referred to in paragraph 1 (b). 4 . By way of derogation from Article 3 of Regula ­ tion (EEC) No 193 /75 , the rights arising from import licences shall not be transferable . 5 . When lodging an application for a licence the applicant shall undertake in writing either to carry out himself, or to have carried out under his responsi ­ bility, in the Member State where the application is lodged and where the goods will be put into free circu ­ lation , the following operations , as appropriate : (a) the processing referred to in Article 14(1 ) (a) of Regulation (EEC) No 805/68 ; (b) the processing referred to in Article 14(1 ) (b) thereof. The applicant shall further undertake in writing either to carry out himself or to have carried out under his responsibility, in the establishment designated in his application in accordance with Article 9 (1 ) (b ), the processing referred to in (a). 6 . Licences shall be issued to applicants forthwith . 7 . On the issue of each import licence, there shall be entered on the original of the purchase contract the quantity of meat in respect of which that contract still gives the purchaser entitlement to an import licence . When this quantity has been used up, the licensing body shall delete the endorsement made on the original of the contract pursuant to Article 7 of Regulation (EEC) No 2900/77. Article 13 On the first, 11th and 21st day of each month Member States shall communicate to the Commis ­ sion , by product, the quantities in respect of which , during the 10 days preceding the date of such commu ­ nication , they issued : (a) import licences, giving separate figures for each of the categories specified in Article 2 (1) (a), (b) and (c); (b) import licences, giving separate figures for each state, country or territory or origin as referred to in Article 7 (1) (b); (c) import licences with advance fixing of the levy, giving separate figures for each country of origin as referred to in Article 6 (2) ; (d) export licences with advance fixing of the refund, specifying the destination of the products where Article 5(1 ) applies ; (e) other export licences . Article 14 1 . Regulation (EEC) No 585/77 is hereby repealed . 2 . Any reference to Regulation (EEC) No 585/77 or to Articles contained therein in any Community Act shall be construed as references to this Regulation or to the corresponding Articles of this Regulation . Article 15 This Regulation shall enter into force on 1 April 1978 . No L 78/ 16 Official Journal of the European Communities 22. 3 . 78 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 March 1978 . For the Commission Finn GUNDELACH Vice-President ANNEX Products and quantities to be imported on presentation of a purchase contract for meat held by an intervention agency CCT heading No Description Quantities in kilograms which may be imported for every kilo ­ gram of unboned frozen meat bought from the intervention agencies Quantities in kilograms which may be imported for every kilo ­ gram of boneless frozen meat bought from the intervention agencies 1 2 3 4 ex 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh chilled or frozen : A. Meat : II . Of bovine animals : b) Frozen : 2 . Separated or unseparated forequarters 4 . Other : bb) Boned or boneless : 11 . Forequarters , whole or cut into a maximum of five pieces , each quarter being in a single block ; compensated quarters in two blocks one of which contains the forequarter, whole or cut into a maximum of five pieces , and the other, the hindquarter, excluding the tenderloin , in one piece 22 . Crop, chuck and blade brisket cuts (e) 33 . Other 1-00 0-77 077 0-46 1 -30 1 ¢()() 1 ¢()() 0-60 (e) Entry under this subheading is subject to the production of a licence issued in accordance with the conditions laid down by the competent authorities of the European Communities .